Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US20120211202) in view of Sasaki (US7278469), further in view of Ishida (JPH08042983A).
Regarding claim 1, Wu teaches a flat plate heat pipe structure, comprising a rectangular main body (Figure 6B, 1001-1004 are rectangular structures) having
a first rectangular board body (Figure 6B, 1002);
a second rectangular board body (Figure 6B, 1001);
a pair of first capillary structures (Figure 6B, 21 and 22); and
a working fluid (¶58);
the first rectangular board body and the second rectangular board body are overlapped and mated with each other (Figure 6B, 12 overlaps 11 and is mated with 11, ¶36), defining two opposed sidewalls (Figure 6B, 1003 and 1004);
each of the first and second board bodies has a thickness (Figure 6B, there is some inherent thickness of 11 and 12);
the pair of first capillary structures is disposed between the first and second board bodies (Figure 6B, 21 and 22) and along the two opposed sidewalls (Figure 6B, the capillary structures are along 1003 and 1004); and
defines a central vapor passage interposed between the pair of first capillary structures (Figure 6B, 5).
Wu does not depict the heat pipe as being a straight structure, i.e. where the central vapor passage, capillary structures, and walls are along a straight line.
However, Wu discloses that the shape of the main body and heat pipe may be in any suitable shape (¶39) and Sasaki discloses a straight heat pipe (at least Figure 1). Furthermore, MPEP 2144, IV, B notes that absent persuasive evidence that a particular configuration is significant shape is a matter of choice which a person of ordinary skill in the art would have found obvious.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the Z-shaped structure of Wu to be rectangular, i.e. straight, because there is no evidence, from the prior art or the instant specification, that such a configuration has any significance. Additionally, such a configuration is beneficial in that the lack of turns and curves in the vapor passage will reduce pressure loss associated with such curves and turns.
Wu does not teach where the first and second board bodies each have a thickness between 0.01mm and 0.15mm.
However, Sasaki teaches a heat pipe with a wall thickness in the range of .01mm to .15mm (col. 8, 24-25, where the “container” is made of copper in the claimed thickness range, and col. 8, lines 58-62, where the container is made of first 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the first and second board bodies of Wu to have a thickness within the range of 0.01mm to 0.15mm in order to provide a flexible yet highly reliable heat pipe.
Wu does not teach wherein the pair of first capillary structures are linear braided body capillary structures.
However, Ishida teaches a heat pipe in which the wick structure is a braided body (lines 80-87) and that such a wick allows for effective heat dissipation (lines 132-142).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the wick structure(s) of Wu to be braided body, and therefore linear braided bodies in Wu as hereto modified (because the wick is straight), in order to promote heat dissipation and heat transfer in Wu.
Response to Arguments
Applicant’s remarks filed 12/23/2020 have been fully considered.
Applicant has argued that the reference to Sasaki does not teach the claimed thickness because the thickness referred to by Sasaki is the peripheral portion of the device.
However, this is an assumption which is not supported via Sasaki, either implicitly or explicitly. Sasaki refers to the thickness of the copper foil, but not specifically to any section of the copper foil. Notwithstanding, in the event that Sasaki is referring to the peripheral portion, Sasaki would still disclose two board bodies which each have the claimed thickness because the peripheral portion(s) are still a part of the board bodies.
Applicant has noted that Sasaki criticizes heat pipes similar to that of Wu and that Sasaki aims to improve such structure. Contrary to Applicant’s assertions, this is evidence of a prima facie case of obviousness as it supports the notion that the device of Wu may be improved through the teachings of Sasaki.
Applicant has asserted that it would be infeasible for one of ordinary skill in the art to successfully apply the teaches of Sasaki to Wu but does not support this assertion with sufficient evidence. Applicant recites various features of Wu and Sasaki before making the assertion, but it is unclear, from an engineering perspective, why these features render the combination infeasible.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCHYLER S. SANKS/
Examiner
Art Unit 3763



/MARC E NORMAN/Primary Examiner, Art Unit 3763